Citation Nr: 9918355	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  90-28 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to July 1982.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1990 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In March 1991, the Board issued a 
decision denying the claim for service connection for a 
seizure disorder.  The veteran appealed this decision, and in 
July 1992 the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
before March 1, 1999, hereinafter Court) granted a joint 
motion to remand the case and vacated the Board's March 1991 
decision.  In January 1993, March 1994 and March 1995 the 
Board remanded the case to the RO for further development.  
The Board subsequently issued a second decision in June 1996, 
which again denied the veteran's claim for service connection 
for a seizure disorder.  The veteran appealed this decision, 
and in a March 1998 order, the Court vacated the Board's June 
1996 decision and remanded the case.

Following the Court's March 1998 order, the case was remanded 
by the Board in July 1998 for further action consistent with 
the order.  Thereafter, the case was returned to the Board in 
March 1999.

The Board notes that the veteran was issued a Statement of 
the Case in March 1999 with respect to the issue of 
entitlement to an increased rating for psychiatric 
disability, but that no further correspondence has been 
received from either the veteran or his representative with 
respect to that issue since that time.  The Board will 
therefore limit its consideration in the instant appeal to 
the issue listed on the title page of this action.


FINDING OF FACT

The claim for service connection for a seizure disorder is 
not plausible.


CONCLUSION OF LAW

The claim for service connection for a seizure disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially observes that the Court, in its March 
1998 order, noted that the veteran had testified in June 1990 
that a treating physician had expressed the belief that the 
veteran's seizures began in service.  The Court concluded 
that, in light of this testimony, VA should have advised the 
veteran to obtain and submit such a statement from his 
physician.

The record reflects that, following the Board's July 1998 
remand, the RO in September 1998 requested that the veteran 
submit a statement from his physician in support of his 
contention that he has a seizure disorder and that it had its 
onset in service or is etiologically related to service.  
Neither the veteran nor his representative has responded to 
the September 1998 request or presented further evidence with 
respect to the issue of entitlement to service connection for 
a seizure disorder.  The record reflects that the veteran was 
advised in a December 1998 supplemental statement of the case 
of his failure to respond.  The Board will therefore proceed 
to adjudicate the issue on appeal.
 
Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
incurrence of epilepsy during peacetime service after 
December 31, 1946, may be presumed if it is manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  However, as a preliminary 
matter, the Board must determine whether the veteran has 
submitted evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  If he has not, his claim must fail, and VA is not 
obligated to assist the veteran in its development.  
38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The Court has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be well grounded if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).
 
Service medical records are negative for any complaints, 
finding or diagnosis of seizures or syncopal episodes.  

Of record is a VA Form 21-526, Veteran's Application for 
Compensation or Pension, received from the veteran in May 
1986; no reference to a seizure disorder is contained within 
the application.

During VA evaluations in July 1986, the veteran complained of 
some near syncopal episodes with chest pain.  Physical 
examination revealed no pertinent abnormalities and no 
diagnosis of a seizure disorder was rendered.  In a July 1986 
request for a Holter recording, the attending physician 
requesting the test indicated that the veteran had symptoms 
of palpitations, chest pain and dizziness, but did not 
include syncope as a pertinent complaint.  Testing revealed 
no atrial ectopic or ventricular ectopic beats.

VA treatment records for November 1986 to December 1989 
disclose that the veteran complained of chest pains and heart 
flutters in November 1986, but that he denied any syncope.  
In 1988 and thereafter he reported experiencing episodes in 
which, in essence, he would lose awareness of his 
surroundings for up to 20 seconds; the veteran essentially 
reported that these episodes began in service.  The records 
indicate that the veteran was diagnosed with possible partial 
complex seizures, although electroencephalogram and computed 
tomography studies in 1989 were negative for any 
abnormalities.  The veteran was nevertheless prescribed 
Tegretol for the alleviation of his symptoms.  The treatment 
records also include a calendar, prepared by the veteran, 
documenting the frequency of his purported seizures.

Of record is a January 1987 statement by relatives of the 
veteran.  The statement indicates that the veteran would 
occasionally forget the topic of conversation and would 
appear unaware of his surroundings.

At an October 1987 hearing before a rating board at the RO, 
the veteran indicated that he had chest pains and dizziness 
after service; no reference was made to a seizure disorder or 
syncopal episodes.

On file is a statement by C.F., an acquaintance of the 
veteran, received in June 1989.  The author professed to 
witness the veteran's seizures, and indicates that the 
veteran's seizure disorder had been present for a long time.

In several statements on file the veteran indicated that he 
had seizures while in service and that he had filed a claim 
for service connection for a seizure disorder immediately 
following service. 

The veteran was afforded a hearing before a hearing officer 
at the RO in June 1990, at which time he testified that he 
first experienced seizures in service.  He described his 
first seizure as occurring during his participation in civil 
litigation, at which time he was not able to account for 30 
seconds of awareness.  He stated that he never reported any 
such episodes to medical personnel, but that his attorney in 
the civil litigation witnessed his purported seizure.  The 
veteran denied any head trauma or blackout episodes.  The 
veteran testified that he experienced additional seizures 
within one year of his discharge from service, and that the 
frequency of these episodes had increased since that time.  
He nevertheless indicated that he did not seek medical 
treatment for his seizures until 1987.  He explained that he 
did not file for benefits immediately after service, and that 
he failed to do so because he was unaware that he could 
receive benefits for his seizure disorder.  The veteran 
lastly testified that his treating physician had expressed 
the belief that the veteran's seizures began in service.

The veteran was afforded a VA psychiatric examination in May 
1993, at which time he reported experiencing episodes in 
service in which he would lose awareness of his surroundings, 
and that he was diagnosed after service with partial complex 
seizures.  He denied any loss of muscle tone or bowel or 
bladder control during his seizure episodes.  The veteran was 
given an Axis III diagnosis of partial complex seizures.  At 
a subsequent May 1993 fee-basis examination the veteran 
reported experiencing periods of amnesia in service and 
thereafter of variable frequency.  He denied any convulsions 
or history of tongue biting, other injury or incontinence, 
and he denied any indication of attacks during sleep.  The 
veteran reported that observers of his seizure episodes would 
laugh at him, but would not relate what they had observed.  
The veteran denied a history of head trauma or central 
nervous system infection, but reported undergoing 
electroencephalogram and computed tomography studies, the 
reports of which were not before the examiner.  The examiner 
concluded that, with the information available to him, the 
veteran's spells were of psychogenic origin rather than 
representative of brief seizures.

The veteran was afforded a VA examination in April 1994, at 
which time he reported that he had developed complex partial 
seizures in 1981 for which he continued to use medication; he 
averred that stress exacerbated his seizure disorder.  The 
veteran was given an Axis III diagnosis of epileptic disorder 
by history, but the examiner clarified that this diagnosis 
was questionable.  On subsequent VA fee-basis examination 
later in April 1994, the veteran reported that he had 
suffered a lapse of memory in 1981 which, in retrospect, he 
believed represented a seizure.  He indicated that he was 
under stress at the time but that, although others were 
present, he had no report of unusual behavior.  He reported 
that his memory lapses had continued since service, but 
indicated that he had never had an observed convulsion or 
suffered from tongue biting, other injury or incontinence 
during his attacks.  He reported experiencing up to 5 
seizures each day.  He denied any history of head trauma, 
serious illness or injury, aura or post-ical symptoms.  
Neurological examination was essentially normal.  The 
examiner was unable to diagnose the veteran with an organic 
seizure disorder, although he noted that the reports of past 
electroencephalograms of the veteran were not available for 
review.

In connection with his claim the veteran was evaluated as an 
inpatient over a several day period in July 1995.  Physical 
examination at intake was negative for pertinent 
abnormalities.  On special neuropsychological evaluation, the 
veteran identified his purported seizure disorder as 
partially precluding his ability to work.  He reported that 
his seizures caused a lack of awareness for 10 seconds at a 
time at least once per day since 1981, without any motor 
involvement or loss of consciousness.  He denied any aura but 
averred that fatigue or hunger tended to precipitate his 
seizures.  Examination was essentially normal, and the 
veteran's testing performance was described as generally 
inconsistent with the presence of significant organic 
dysfunction of the type that might be expected with a 
longstanding seizure disorder.  After reviewing the medical 
evidence on file, the examiner concluded that there was no 
objective evidence consistent with a seizure disorder.  The 
examiner nevertheless suggested evaluation of the veteran by 
a qualified neurologist.  

The veteran was also afforded a neurological examination, at 
which time he reported a history of partial complex seizures 
exacerbated by stress or lack of sleep; he denied any history 
of head trauma.  He reported that he would pass out during 
his seizures, but that he had never fallen.  He denied any 
aura, incontinence, shaking or movements of any part of the 
body, or post-ictal confusion.  He also denied discussing his 
purported seizure episodes with family or friends, although 
he did report instances in which he would suddenly stop 
talking in the middle of a sentence.  The examiner concluded 
that the veteran was a very poor historian and rendered a 
diagnosis of partial complex seizure disorder by history.  
The examiner also diagnosed the veteran with hyperventilation 
syndrome, which he opined was in addition to a probable 
complex seizure disorder.

Following inpatient evaluation, the veteran was discharged 
with an Axis III diagnosis of history of partial complex 
seizures, not considered related to psychiatric disability. 

Even assuming that the veteran in fact does currently have a 
seizure disorder, service medical records are negative for 
evidence of a seizure disorder and there is no postservice 
medical evidence of a seizure disorder until several years 
after service and no medical evidence of record linking any 
currently present disability to service.  While the veteran 
claims that a treating physician has expressed the belief 
that his seizures began in service, the Board points out that 
the veteran's account of what his physician purportedly told 
him, filtered as it is through the sensibilities of a 
layperson, does not constitute the competent medical evidence 
required to well ground his claim.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).  The Board also points out that the 
veteran was specifically afforded the opportunity to obtain 
and submit a statement from the referenced physician in 
support of his claim.  Moreover, although the record reflects 
that the veteran repeatedly reported to his treating and 
examining physicians that his seizures began in service, none 
of these physicians related a seizure disorder to the 
veteran's period of service.  Evidence which is simply 
unenhanced information recorded by a medical examiner does 
not constitute competent medical evidence sufficient to well 
ground a claim.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

The only evidence supportive of an etiological relationship 
consists of the lay assertions of the veteran, his relatives 
and C.F.  As the Court held in Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), lay persons are not competent to offer 
medical opinions, so the assertions of lay persons concerning 
medical diagnosis or causation cannot constitute evidence of 
a well-grounded claim.  Moreover, while the veteran is 
competent to testify as to his symptoms during and after 
service, he is not competent to relate his present condition 
to those symptoms.  See Savage, 10 Vet. App. 488 (1997).  In 
light of these circumstances, the Board must conclude that 
the veteran's claim is not well grounded.


ORDER

Entitlement to service connection for a seizure disorder is 
denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

